In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-558 CR

____________________


TRASHEKA RUDOLPH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01445




MEMORANDUM OPINION
 On October 8, 2007, the trial court sentenced Trasheka Rudolph on a conviction for
felony criminal mischief. Rudolph filed a notice of appeal on November 2, 2007.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On November 7, 2007, we notified the parties that we would dismiss the appeal 
unless the trial court filed an amended certification within thirty days of the date of the notice
and made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                                                                                                 
                                                                            __________________________________
                                                                                                CHARLES KREGER
                                                                                                            Justice

Opinion Delivered December 19, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.